 Case 3:20-cv-00221-JPG Document 34 Filed 09/02/20 Page 1 of 1 Page ID #970




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 INTERNATIONAL ASSOCIATION OF
 MACHINISTS AND AEROSPACE
 WORKERS DISTRICT NO. 9,
 Plaintiff,                                                         Case No. 20–CV–00221–JPG

 v.

 OLIN CORPORATION,
 Defendant.

 ––––––––––––––––––––––––––––––––––––––
 OLIN CORPORATION,
 Counter-Claimant,

 v.

 INTERNATIONAL ASSOCIATION OF
 MACHINISTS AND AEROSPACE
 WORKERS DISTRICT NO. 9,
 Counter-Defendant.


                                         JUDGMENT

       This matter having come before the Court,

       IT IS HEREBY ORDERED AND ADJUDGED that judgment is entered in favor of the

plaintiff/counter-defendant and against the defendant/counter-claimant.



Dated: Tuesday, September 1, 2020                   MARGARET M. ROBERTIE
                                                    CLERK OF COURT

                                                    s/Tina Gray, Deputy Clerk

Approved by: s/J. Phil Gilbert
            J. PHIL GILBERT
            UNITED STATES DISTRICT JUDGE
